   Case: 1:10-cr-00951 Document #: 112 Filed: 07/07/20 Page 1 of 13 PageID #:359




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

UNITED STATES OF AMERICA
                                                 No. 10 CR 951
       v.
                                                 Honorable Gary Feinerman
MATTHEW MAHONEY

   RESPONSE TO DEFENDANT’S MOTION FOR REDUCED SENTENCE

      Defendant, Matthew Mahoney, has filed a motion asking the Court to reduce

his sentence of imprisonment under 18 U.S.C. § 3582(c)(1)(A), relying on the threat

posed by the COVID-19 pandemic. As explained below, the Court should deny

defendant’s motion because he has failed to establish that extraordinary and

compelling reasons warrant his release and that his release would be consistent with

the applicable Guidelines policy statement or the factors set forth in 18 U.S.C. §

3553(a).

                                 BACKGROUND

      Offense

      Between September 2, 2010 and November 8, 2010, defendant, who is now 37-

years old, stole a combined $300,636 during nine carefully planned bank robberies.

During five of those robberies, he used a gun. He was on his way to rob a tenth bank

with a loaded firearm when he was arrested.

      Procedural History

      On April 13, 2011, a grand jury returned a 13-count indictment charging

defendant with eight counts of bank robbery, in violation of 18 U.S.C. § 2113(a), and

five counts of using and carrying a firearm in furtherance of a crime of violence, in
    Case: 1:10-cr-00951 Document #: 112 Filed: 07/07/20 Page 2 of 13 PageID #:360




violation of 18 U.S.C. § 924(c). (R. 34, Indictment.) On September 6, 2011, defendant

pled guilty to three counts of bank robbery and one count of using and carrying a

firearm in furtherance of a crime of violence. (R. 53, 9/6/11 Minute Order; R. 54, Plea

Agreement.) Defendant also stipulated to robbing six other banks. Under the terms

of the plea agreement, the parties agreed pursuant to Federal Rule of Criminal

Procedure 11(c)(1)(C) that the sentence would include a term of imprisonment within

the applicable Guidelines range of 235 to 272 months. (R. 54, Plea Agreement at 26,

par. 11; PSR at 5, lines 35-36.) The Court sentenced defendant to 20 years’

imprisonment. (R. 77, Judgment.)

       Defendant is currently housed at Coleman Low FCI, with a projected release

date of April 27, 2028. According to the BOP’s website, none of the 1,894 inmates at

Coleman Low FCI have confirmed active COVID-19 cases, and four staff members

have confirmed cases.

       The BOP’s Response to COVID-19

       As reported on the BOP’s website, in January 2020 the BOP began a course of

action to respond to the spread of COVID-19. 1 Phase One of BOP’s COVID-19 Action

Plan included the creation of an agency task force working in conjunction with

subject-matter experts from the Center for Disease Control and Prevention (“CDC”)

and the World Health Organization to review guidance about best practices to

mitigate transmission. Id. On March 13, 2020, as part of Phase Two of its COVID-19




1   Federal Bureau of Prisons COVID-19 Action Plan, March 13, 2020,
https://www.bop.gov/resources/news/20200313_covid-19.jsp (last visited June 26, 2020).

                                          2
    Case: 1:10-cr-00951 Document #: 112 Filed: 07/07/20 Page 3 of 13 PageID #:361




Action Plan, the BOP began implementing various measures to mitigate the spread

of the virus. Those measures included suspending social visits, in-person legal visits,

all inmate movement, and staff travel. The BOP also began implementing procedures

to quarantine and screen inmates and staff for the virus, which included screening

all newly arriving inmates for exposure risk factors and symptoms, quarantining

asymptomatic inmates with exposure risk factors, and isolating and testing

symptomatic inmates with exposure risk factors. Id.

       Subsequent phases of BOP’s COVID-19 Action Plan included the authorization

of inmate movement in order to avoid overcrowding at BOP facilities. However, such

movements were limited to inmates who had been in custody for more than 14 days

and who had been subjected to exit screening to ensure that the prisoner had no

COVID-19 symptoms (fever, cough, shortness of breath) and a temperature of less

than 100.4 degrees. 2 Subsequent phases of BOP’s COVID-19 Action Plan included

quarantining and isolating all new inmates, with asymptomatic inmates being

quarantined for 14 days and symptomatic inmates being isolated until testing

negative for COVID-19, modifying operations to maximize social distancing,

maximizing telework for staff members, and conducting inventory reviews of all

cleaning and medical supplies to ensure ample supplies were on hand and ready to

be distributed as necessary at BOP facilities. 3


2    Updates     to    BOP      COVID-19     Action   Plan,    March       19,    2020,
https://www.bop.gov/resources/news/20200319_covid19_update.jsp%20 (last visited June 26,
2020).
3    Bureau     of    Prisons    Update     on    COVID-19,     March      24,   2020,
https://www.bop.gov/resources/news/pdfs/20200324_bop_press_release_covid19_update.pdf
(last visited June 26, 2020); COVID-19 Action Plan: Phase Five, March 31 2020,
                                           3
    Case: 1:10-cr-00951 Document #: 112 Filed: 07/07/20 Page 4 of 13 PageID #:362




       On April 1, 2020, as part of Phase 5 of its COVID-19 Action Plan, the BOP

secured all inmates to their assigned cells or quarters to decrease the spread of the

virus. 4 On April 13, 2020, as part of Phase 6 of its COVID-19 Action Plan, the BOP

continued to secure all inmates to their assigned cells or quarters to decrease the

spread of the virus. 5 Thereafter, on May 18, 2020, the BOP extended the

implementation of Phase 7 of its COVID-19 Action Plan until June 30, 2020. 6 Phase 7

extends all measures from Phase 6, including measures to contain movement and

decrease the spread of the virus. Further details and updates of BOP’s modified

operations are available on the BOP website at a regularly updated resource page:

www.bop.gov/coronavirus/index.jsp.

                                    ARGUMENT

       A.    Legal Standard

       As amended by Section 603(b) of the First Step Act of 2018, Pub. L. 115-391,

Title 18, United States Code, Section 3582(c)(1)(A) provides:

        [T]he court, upon motion of the Director of the Bureau of Prisons, or
        upon motion of the defendant after the defendant has fully exhausted
        all administrative rights to appeal a failure of the Bureau of Prisons
        to bring a motion on the defendant’s behalf or the lapse of 30 days

https://www.bop.gov/resources/news/20200331_covid19_action_plan_5.jsp    (last     visited
June 26, 2020).
4      COVID-19      Action     Plan:     Phase     Five,     March        31,      2020,
https://www.bop.gov/resources/news/20200331_covid19_action_plan_5.jsp    (last     visited
June 26, 2020).
5      COVID-19         Action   Plan:      Phase     Six,     April      13,       2020,
https://www.bop.gov/resources/news/pdfs/20200414_press_release_action_plan_6.pdf     (last
visited June 26, 2020).
6       Bureau of Prisons COIF-19 Action Plan: Phase Seven,             May 20 2020,
https://www.bop.gov/resources/news/20200520_covid-19_phase_seven.jsp     (last visited
June 26, 2020).

                                           4
   Case: 1:10-cr-00951 Document #: 112 Filed: 07/07/20 Page 5 of 13 PageID #:363




        from the receipt of such a request by the warden of the defendant’s
        facility, whichever is earlier, may reduce the term of imprisonment
        (and may impose a term of probation or supervised release with or
        without conditions that does not exceed the unserved portion of the
        original term of imprisonment), after considering the factors set forth
        in section 3553(a) to the extent that they are applicable, if it finds
        that—

             (i) extraordinary and compelling reasons warrant such a
             reduction; or

             (ii) the defendant is at least 70 years of age, has served at
             least 30 years in prison, pursuant to a sentence imposed
             under section 3559(c), for the offense or offenses for which the
             defendant is currently imprisoned, and a determination has
             been made by the Director of the Bureau of Prisons that the
             defendant is not a danger to the safety of any other person or
             the community, as provided under section 3142(g); and that
             such a reduction is consistent with applicable policy
             statements issued by the Sentencing Commission.

      Under this statute, a sentence reduction must be consistent with applicable

policy statements issued by the U.S. Sentencing Commission. § 3582(c)(1)(A). In

addition to finding “extraordinary and compelling” reasons for the reduction, the

Court must also find that “[t]he defendant is not a danger to the safety of any other

person or to the community, as provided in 18 U.S.C. § 3142(g),” per U.S.S.G.

§ 1B1.13(2). Finally, the Court must consider the 18 U.S.C. § 3553 sentencing factors

to the extent relevant. Id.

      Thus, in order to obtain relief under § 3582(c)(1)(A)(i), the defendant must

show that:

      (1) he has requested relief from the BOP and exhausted any administrative

appeals in that process;




                                            5
   Case: 1:10-cr-00951 Document #: 112 Filed: 07/07/20 Page 6 of 13 PageID #:364




      (2) there exist extraordinary and compelling reasons that warrant a sentence

reduction;

      (3) the requested reduction is consistent with the policy statements issued by

the sentencing commission in Guideline §1B1.13, including the requirement that “the

defendant is not a danger to the safety of any other person or to the community”; and

      (4) the reduction is warranted in light of the factors listed in 18 U.S.C. § 3553.

      B.     Defendant Has Complied with Section 3582(c)(1)’s Exhaustion
             Requirement.

      According to 18 U.S.C. § 3582(c)(1), a defendant is free to bring a motion for

compassionate release after he has exhausted all administrative rights to appeal a

failure of the Bureau of Prisons to bring a motion on the defendant’s behalf, or 30

days have elapsed since the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier. Defendant sent a request to the warden for a reduction

of sentence or compassionate release on or about April 16, 2020, and the warden

denied that request on May 12, 2020. Because more than 30 days have elapsed since

the warden received defendant’s request, defendant has satisfied the statutory

exhaustion requirement set forth in § 3582(c)(1)(A).

      C.     Defendant has not established that “extraordinary                     and
             compelling reasons” warrant his release at this time.

      Defendant fails to satisfy the standard for release under § 3852(c)(1)(A)(i). As

pertinent here, defendant is not at least 70 years old and has not served at least 30

years in prison; thus, he is ineligible to seek compassionate release under §

3852(c)(1)(A)(ii). Instead, defendant is only eligible to seek release on the grounds

that, “after considering the factors set forth in section 3553(a) … extraordinary and

                                          6
   Case: 1:10-cr-00951 Document #: 112 Filed: 07/07/20 Page 7 of 13 PageID #:365




compelling reasons warrant such a reduction … and that such a reduction is

consistent with applicable policy statements issued by the Sentencing Commission.”

18 U.S.C. § 3582(c)(1)(A).

         Guideline § 1B1.13 provides that under § 3852(c)(1)(A), a court may reduce a

term of imprisonment, after considering the § 3553(a) factors, if three criteria are

satisfied: (1) “extraordinary and compelling reasons warrant the reduction,” (2) “the

defendant is not a danger to the safety of any other person or to the community,” and

(3) “the reduction is consistent with this policy statement.” Application Note 1 to

Guideline § 1B1.13 identifies factors that may constitute “extraordinary and

compelling reasons” for a sentence reduction, including a defendant’s medical

condition, age, family circumstances, and an open-ended category for “other reasons.”

In addition, any reduction must be supported by “the factors set forth in [18 U.S.C. §]

3553(a).” U.S.S.G. § 1B1.13; see also United States v. Willis, 382 F. Supp. 3d 1185,

1187 (D.N.M. 2019); United States v. Brown, 411 F. Supp. 3d 446, 448 (S.D. Iowa

2019).

         With respect to applicable policy statements, the Sentencing Commission

concluded before the passage of the First Step Act that “extraordinary and compelling

reasons” were limited to the following four scenarios:

         (1)   The defendant suffered from a “terminal illness” or his physical or

               mental condition “substantially diminishes the ability of the defendant

               to provide self-care within the environment of a correctional facility and




                                            7
   Case: 1:10-cr-00951 Document #: 112 Filed: 07/07/20 Page 8 of 13 PageID #:366




             from which he or she is not expected to recover.” U.S.S.G. § 1B1.13 cmt.

             n.1(A).

      (2)    The defendant was at least 65 years old, experiencing a serious

             deterioration in physical or mental health because of the aging process,

             and served the lesser of 10 years or 75% of his sentence. Id. § 1B1.13

             cmt. n.1(B).

      (3)    The defendant’s family circumstances include either the death or

             incapacitation of the caregiver of the defendant’s minor child or minor

             children or the incapacitation of the defendant’s spouse or registered

             partner when the defendant would be the only available caregiver for

             the spouse or registered partner. Id. § 1B1.13 cmt. n.1(C).

      (4)    There was “an extraordinary and compelling reason other than, or in

             combination with, the reasons described in subdivisions (A) through

             (C).” Id. § 1B1.13 cmt. n.1(D).

      The changes to 18 U.S.C. § 3582(C)(1)(A) made by the First Step Act altered

the procedure through which compassionate release could be sought, that is, by

allowing defendants to bring their requests to court after exhausting their

administrative remedies, but they did not alter the grounds for granting relief.

      Defendant asserts that he has chronic lung ailments and is prone to infections

and that these conditions constitute “extraordinary and compelling reasons”

warranting release, in light of the COVID-19 pandemic. (R. 105, Mot. at 1). As an

initial matter, defendant’s BOP records do not support defendant’s claim that he has



                                           8
   Case: 1:10-cr-00951 Document #: 112 Filed: 07/07/20 Page 9 of 13 PageID #:367




a “chronic lung ailment,” or that he is prone to infections—much less that he suffers

from a medical condition or receives medical treatment that causes such a

predilection. Moreover, neither unspecified “chronic lung conditions,” nor an

unspecified tendency to get infections is a condition recognized by the CDC as

increasing an individual’s risk of serious illness from COVID-19. Thus, defendant has

failed to establish that he suffers from a medical condition that “substantially

diminishes the ability of the defendant to provide self-care within the environment of

a correctional facility, and from which he or she is not expected to recover,” or an

“extraordinary and compelling reason” for release. See U.S.S.G. § 1B1.13 cmt. n.1(A).

To the contrary, defendant’s medical records reflect that he is in stable health and

that BOP medical staff have been caring for him appropriately. (See Ex. A.).

      Defendant makes generalized complaints about the conditions at Coleman Low

FCI and suggests that conditions at the institution constitute an extraordinary and

compelling reason for release. (R. 105, Mot. at 3.) According to the BOP’s website,

however, none of the 1,894 inmates at Coleman Low FCI have confirmed active

COVID-19 cases, and only four staff members do. In denying other early release

motions made by Coleman Low FCI inmates, courts have recognized that Coleman

has experienced a low rate of infection and that the steps being taken by BOP

personnel there seem to be working. See United States v. Calloway, No. 3:16-cr-121,

2020 WL 3510684, at *2 (M.D. Tenn. June 29, 2020) (in denying motion made by an

inmate with high blood pressure and high cholesterol, noting that at Coleman Low

“[t]he disease appears relatively well controlled”); United States v. Leon, No. 2:19-cr-



                                           9
  Case: 1:10-cr-00951 Document #: 112 Filed: 07/07/20 Page 10 of 13 PageID #:368




14043, 2020 WL 2767360, at *2 (S.D. Fla. May 28, 2020) (“BOP has implemented

mitigation measures in accordance with its role to protect the inmates within its

facilities. The Court has been presented with no information that would indicate that

these measures will be ineffective at FCI Coleman – Low.”); United States v.

Rampulla, No. 18-cr-60276, 2020 WL 3035235, at *5 (S.D. Fla. June 4, 2020)

(“Defendant also does not persuade the Court that current procedures in place or

resources available at FCI Coleman are insufficient to protect him and other at-risk

individuals.”); United States v. Torres, No. 18-414, 2020 WL 3498156 (E.D. Penn.

June 29, 2020) (denying motion made by asthmatic inmate).

      While the government certainly recognizes the legitimate concern of inmates

regarding the risk of infection, this concern does not suffice to warrant release, when

evaluated against the Sentencing Commission’s policy statement set forth at

Guideline § 1B1.13, and particularly the examples listed in Application Note 1. None

of the provided examples supports the proposition that a generalized fear of a future

illness, not even during a pandemic, constitutes an “extraordinary and compelling

reason” warranting relief under § 3582(c)(1)(A)(i).

      Judges in the Northern District of Illinois, and courts across the country, have

held that neither the COVID-19 pandemic generally, nor the presence of the disease

in a particular correctional facility, in and of itself constitutes “extraordinary and

compelling reasons” under § 3582(c)(1). See United States v. Shannon, No. 13 CR 535,

2020, at *1, 2020 WL 3489491, at *2 (N.D. Ill. June 26, 2020); accord, United States

v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“[T]he mere existence of COVID-19 in



                                          10
  Case: 1:10-cr-00951 Document #: 112 Filed: 07/07/20 Page 11 of 13 PageID #:369




society and the possibility that it may spread to a particular prison alone cannot

independently justify compassionate release.”).

      Even if defendant had established an extraordinary and compelling reason for

a reduction of sentence or release, he would not automatically be entitled to relief

under 18 U.S.C. § 3582(c)(1). Pursuant to the statute and the applicable policy

statement, the Court must also consider whether defendant poses a danger to the

community, as well as all other pertinent § 3553(a) factors, including defendant’s

history and characteristics, the risk of recidivism he poses, the time remaining on his

sentence, the quality of his release plan, and the impact of BOP’s efforts to maintain

the safety of inmates. These factors militate against early release in this case.

      The Court gave careful consideration to the § 3553(a) factors at sentencing,

and the Court’s rationale in selecting the sentence remains applicable today. There

can be no doubt that defendant’s criminal conduct was serious. As a bank teller for

two separate banks prior to his criminal conduct in this case, he knew that bank

policies required employees to comply with robbers’ demands. (PSR at lines 49–50.)

Yet he chose to repeatedly use a gun to rob banks of money—money he did not need.

He carefully planned his robberies, using the Internet to select his targets and review

his robberies, casing certain banks before carrying out robberies, creating cover

stories to fool those closest to him, spending thousands of dollars on a car, opening a

savings account to store his proceeds, using a gun that he stole from his mother,

purchasing a safe that he used to store over $200,000, and causing one of his victims




                                          11
  Case: 1:10-cr-00951 Document #: 112 Filed: 07/07/20 Page 12 of 13 PageID #:370




to miss work for months and receive needed counseling to address the fear defendant

created in her.

      On September 15, 2010—after defendant had robbed one bank on September

2nd and robbed two banks and cased two others on September 8th—defendant

testified for the government as a victim teller in a federal jury trial before Judge

Kendall. Defendant explained during his testimony how one accesses the bank vault

and described bank security measures. Further, defendant explained that bank

employees were trained to comply with a robber’s demands because “[t]he bank

doesn’t want anybody hurt.”

      Three days after he testified, defendant began robbing banks in a manner that

is eerily similar to the bank robbery about which he testified. Specifically, he began

accessing the banks’ vaults after pointing his gun at employees while threatening to

kill them. During the first robbery after he testified, defendant pointed his gun at a

bank employee’s chest and demanded money without bait bills and dye packs. During

the second, defendant pointed his gun at a bank employee, demanded money from

the vault, and threatened, “Don’t make me kill anyone here. I know you have money

in the vault, and you need two people to open the vault.” He robbed four more banks

with a gun in early November. During each of those robberies, he was able to access

the vault to steal tens of thousands of dollars. This conduct reveals defendant as a

person who poses a serious risk of recidivism and a danger to the community.

      Defendant has failed to establish an extraordinary and compelling reason for

a reduced sentence and that a reduction of his sentence would be consistent with the



                                         12
  Case: 1:10-cr-00951 Document #: 112 Filed: 07/07/20 Page 13 of 13 PageID #:371




applicable policy statement or § 3553(a) factors. Thus, defendant should be required

to serve the remainder of the sentence imposed by this Court.

                                 CONCLUSION

      For the reasons set forth above, the government respectfully requests that

defendant’s motion be denied.

Date: July 7, 2020
                                      Respectfully submitted,

                                      JOHN R. LAUSCH, JR.
                                      United States Attorney

                                By:   /s/ Christopher J. Stetler
                                      CHRISTOPHER J. STETLER
                                      Assistant United States Attorney
                                      219 South Dearborn Street, 5th Floor
                                      Chicago, Illinois 60604
                                      (312) 353-7602




                                        13
